A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 to 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. in view of Seiter, which is incorporated by reference therein.
	This rejection is maintained from the previous office actions.  The rejection ration-ale noted below is the same as that noted previously.
	Wang et al. teach silylated polyurethanes which are prepared by a method in which an NCO terminated prepolymer is reacted with an aminosilane.  
	For the preparation of such a polyurethane Wang et al. incorporates by reference Seiter on the bottom of column 2.  As can be seen in column 1, lines 52 and on, Seiter teaches the reaction between a hydroxyl group compound and a diisocyanate.  A molar excess of the diisocyanate is used. See specifically column 1, lines 60 to 65. This meets claimed stage i).
	Furthermore an aminosilane is reacted to form the silane groups.  This is shown in column 1, lines 74 and on, in Seiter as well as in column 3, lines 5 and on, of Wang et al.  This teaches the presence of residual NCO groups such that NCO is reacted in an excess.  This meets claimed stage ii).
	As found in column 3, lines 5 and 6, the remaining NCO groups are either left unreacted or capped by low molecular weight terminators.  The terminators can include functional groups.  See column 3, line 55, to the top of column 4, which show various compounds that can contain two amino, alcohol or thiol groups.  More specifically note that the low molecular weight terminators are specifically shown as including R3OH in which R3 can include an -OH group.  This equates to a diol which meets the require-ment of a polyol as claimed in step iii.  In this manner stage iii) is met.
	As such the totality of the teachings in Wang et al. anticipate each of the stages i) to iii) are taught by Wang et al. such that claim 16 is anticipated.
	For claim 18 note that completely capping residual NCO groups, a specifically disclosed embodiment in Wang et al., will require a ratio of greater than .6.
	For claim 19 see the aminosilane found in column 3, line 27.  Note too the aminosilanes found in Examples 1 and 2.
	For claim 17 note that Example 1, which prepares a silylated polyurethane that is partially capped (corresponding to stages i) and ii)), meets this ratio.  According to the Examiner’s calculations, the ratio for stage ii) is .42:.2 or 2.1.

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. in view of Seiter.
	For claim 20 note that Wang et al. do not specifically teach a molecular weight for the low molecular chain terminator, nor do they teach any specific compounds but given the teaching of “low molecular weight” the skilled artisan would have been motivated to select a compound within the claimed molecular weight range during routine optimiza-tion and experimentation.

The Examiner has considered applicants’ traversal submitted 3/25/22 but does not find this persuasive.  Applicants correctly note that the second of what is referred to as “two different embodiments” (middle of page 8/11) differs from the claimed process.  However the Examiner does not agree with applicants’ statement concerning the first embodiment that the low molecular weight terminators are necessarily monofunctional.  
	As noted in the both the previous office action and in applicants’ response, the terminators can be diols.  The teachings in columns 2 to 4 very clearly lead one having ordinary skill in the art to select a diol.  
	Applicants’ response suggests to the Examiner that applicants believe the teachings in Wang et al. to be an obviousness type teaching rather than an anticipatory teaching (based on the fact that applicants state that one would have to choose from a list of options and refer to the working examples of Wang et al.).  
	It is the Examiner’s position that the specific teachings in Wang et al. arise to an anticipatory teaching as compounds having –OH functional groups are specifically shown and delineated by Wang et al.  
	Applicants then refer to Table 3 and the data therein.  On one hand one cannot rely upon unexpected results to overcome an anticipation rejection.  On the other hand higher crosslinking rates does not appear to be an unexpected result since the skilled artisan would recognize that by introducing additional functional groups (as Wang et al. refers to the groups) there is greater opportunity for crosslinking to occur.  That is, the step of reacting a polyol with the product of step ii) introduces functional –OH groups which the skilled artisan would expect to undergo condensation with Si-alkoxy groups in the silylated polyurethane.  Any difference in crosslinking rates does not appear to be sufficient to rise to the level of unobvious.

Claims 16 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaa et al. in view of Scriven et al., which is incorporated by reference therein.
	This rejection is maintained from the previous office action. The rejection rationale is maintained from before.
	Gaa et al. teach silylated polyurethanes in which a polyisocyanate is reacted with various active hydrogen containing compounds and an alkoxysilane.  
	For stage i) please see column 7, lines 25 and on, which teaches, as useful diiso-cyanates, adducts of diisocyanates with diols and polyols.  Since the adduct is NCO terminated the reaction between the diol or polyol and NCO will have an excess amount of NCO.  This meets claimed stage i).
	For stage ii), note that column 7, lines 25 and on, teach the reaction between the diisocyanate (in this application an adduct with a polyol) and an aminosilane as found in column 9, lines 21 and on.  Note that this reaction product is NCO terminated such that it necessarily has an NCO ratio r2 of greater than 1.  See the bottom of column 14 to the top of column 15.  This meets stage ii).
	Finally see the teachings in the bottom of column 19 which teaches chain extend-ing the isocyanate containing prepolymer.  This refers incorporates by reference Scriven et al. (4,147,679) which specifically teaches various chain extenders that are polyols.  See for instance column 19, lines 10 and on, which teaches chain extenders including diethanol amine (a polyol) while column 20, line 12, teaches hydroxyl containing polyesters.  This meets the requirement of the polyol (G).
	For claim 17 see the see again the teachings in the top of column 15 which teaches such a ratio.
	For claim 18 note that the ratio of 1:1 meets this requirement.
	For claim 19 see column 9, lines 22 and on.
	For claim 20 note that diethanolamine meets this requirement. This is specifically disclosed in column 19, line 40, of Scriven et al.
	In an effort to further emphasize the anticipatory teachings in Gaa et al., the Examiner draws attention to col. 14, lines 46 and on.  As noted supra Gaa et al. teach that the polyisocyanate therein can be a pre-polymer formed by the reaction of a polyol and a diisocyanate and since the product is NCO terminated, this requires a molar ratio for step i. as claimed.  Column 14, lines 46 and on, then teaches a reaction of this NCO terminated compound with an organosilane (shown in column 9, lines 25 and on).  Again since reactive NCO groups are required in this reaction product the number of NCO groups to amine and/or thiol group will be greater than 1. This then meets step ii).  This then teaches that subsequently a polyoxyethylene glycol homopolymer can be added which meets step iii).  


Applicants’ traversal has been considered but is not deemed persuasive.  Applicants have stated that Gaa et al. do no describe the first step wherein the ration is strictly higher than 1, but noting that the reaction product is -NCO terminated, this property will necessarily be met.  It is argued that the section between columns 7 and 9 do not teach or suggest step ii) subsequent to i) with the ratio r2 but as noted above, the product formed in this step is NCO terminated such that this ratio r2 will necessarily be met. Applicants further refer to example 1A that uses ethylenediamine. While this is no longer an option in step iii) the rejection rationale supra addresses specific parts in Gaa et al. that teach the polyol and step iii).  
	As such the Examiner does not find applicants’ traversal persuasive and this rejection is maintained.

While this does not have an impact on the rejection rationale or traversal in this office action, the Examiner notes that the comment on page 8/11 in the response dated 3/25/22 that “said composition obtained at the end of step iii) does not comprise free NCO” is not an actual claimed embodiment.  Applicants refer to the PCT specification but again, this is not a claimed embodiment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.



Mgm
5/24/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765